Judgment, Supreme Court, New York County, entered on or about July 17, 1973, unanimously reversed, on the law, without costs and without disbursements, and vacated, and the petition dismissed. Petitioner brought this proceeding pursuant to article 78 to require respondent Civil Service Commission to grant him veteran’s credit on a civil service promotional examination. Petitioner was a member of the United States Naval Reserve in a time of war. His sole tour of active duty was the period May 8, 1963 to November 7, 1963, when he was on active duty for training. Active duty for training does not qualify one for veteran’s preference credits under section 85 of the Civil Service Law (Matter of Rahill v. Bronstein, 32 N Y 2d 417). Special Term ruled that the six-month training period constituted a disruption of civilian life and hence qualified petitioner for credit. This alone is not sufficient. Concur — Markewich, J. P., Murphy, Lupiano and Steuer, JJ. [74 Mise 2d 488,]